DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The previous 112(f) interpretations are moot since those sections of claims 1 and 8 have been canceled.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 in line 1 of the second page should have a semicolon at the end (“apply the head noun structure against the initial sentiment set;”)
Claim 1 in line 6 on the second page should start with a “wherein” (“wherein applying the head noun structure against the initial sentiment set includes:”)
Independent claims 8 and 14 should have similar corrections made to the two above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-9, 12, 14, 16, 19-22, and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, independent claims 1, 8, and 14 each recite, “wherein each axis of the relational table of the head noun structure includes a root term, a dependent term, and an indication of a relationship between the root term and the dependent term.”  This limitation appears to requires all root terms, all dependent terms, and all relationships in each one of the axes, unlike the relational table in Applicant’s Figure 5 which has them only in 1 axis.  The originally filed disclosure does not show the inventors had possession of this claimed invention limitation.  The dependent claims are rejected due to their dependency on these three claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyze the input data to assign a sentiment value to the one or more expressions and create an initial sentiment set including the one or more expressions and the associated sentiment value, wherein the sentiment value includes a score and polarity assigned to each of the one or more expressions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually assigning sentiment values to the expressions. 
Similarly, the limitation of create a context set including a head noun structure, having a plurality of head nouns, wherein the head noun structure is formed as a hierarchical structure using a relational table having two or more axes, wherein each axis of the relational table of the head noun structure includes a root term, a dependent term, and an indication of relationship between the root term and the dependent term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually creating a context set with the desired structure. 
Similarly, the limitation of match the one or more expressions in the initial sentiment set to the plurality of head nouns in the head noun structure of the context set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually comparing the two sets to determine matches. 
Similarly, the limitation of apply the head noun structure against the initial sentiment set applying the head noun structure against the initial sentiment set includes: modifying, using a mathematical modifier, the score and polarity of a first sentiment value based on a first indication of relationship between a first root term and a first dependent term in the head noun structure, wherein the modified score and polarity are reflective of a first viewpoint of a first entity for which the analysis is performed and modifying, using the mathematical modifier, the score and polarity of a second sentiment value based on a second indication of relationship between a second root term and a second dependent term in the head noun structure, wherein the modified score and polarity are reflective of a second viewpoint of a second entity for which the analysis is performed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually modifying scores and polarity to the matches using two different viewpoints using a head noun structure and multiple points of reference. 
Similarly, the limitation of generate a resultant sentiment set for providing a description of an overall sentiment based on the modified score and polarity associated with the first sentiment value or the second sentiment value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually generating a resultant sentiment set based on the modified values. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a transceiver, a processor, and a memory. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the obtaining step (using spiders) and generating a user interface. These elements are recited at a high level of generality and amount to mere insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a transceiver, a processor, and a memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the obtaining step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Further, the use of spiders to crawl for information and the generation of a GUI was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The reference Krishnaprasad et al. ((U.S. Patent Application Publication 2007/0208713) discloses, “A common approach to searching and indexing content, particularly across the World WideWeb, is referred to as ‘crawling.’ In order to perform such crawling, a program, Script, or module known as a crawler or spider is used to scan publicly available information across the Web” in paragraph 15.  The reference Myers (Graphical User Interface Programming) discloses, “Today, direct-manipulation interfaces (also called GUIs for graphical user interfaces) are almost universal” in section 48.1 on lines 7-8.  Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Claim 2 recites, wherein the first sentiment value is positive relative to the first entity, and the second sentiment value is negative relative to the second entity.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually scoring sentiment and assigning polarity to this effect. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 5 recites, wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns encompasses the user manually incorporating a bias to the sentiment values. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 21:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the system is further caused to use a parts-of-speech tagger to identify words which match a defined set of rules for detecting initial sentiment for the initial sentiment set, wherein the initial sentiment is without viewpoint encompasses the user manually labeling parts of speech to identify words which match a set of rules for detecting sentiment without viewpoints. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 22:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the input data is obtained for a first social media source and a first analyzer type is selected based on the input data obtained from the first social media source encompasses the user manually obtains data from social media and analyzes the data based on the specific social media it was obtained from. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 24: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the head noun structure resolves a value-to- sentiment of each member of the initial sentiment set by applying a fixed point of reference defining how initial sentiment elements are to be calculated to produce the resultant sentiment set encompasses the user manually using a fixed reference point to calculate the sentiment. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 25: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the overall sentiment is represented as a floating point value indicating one of a plurality of values in a range of resultant sentiment encompasses the user manually representing the overall sentiment as a floating point value to indicate a value in a range. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 26: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the system, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually analyzing the input data using a specific type of analyzation based on the social media source. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the first analyzer.  The system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 27: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the head noun structure is applied against the initial sentiment set using arithmetical operations between the matched one or more expressions and the plurality of head nouns in the head noun structure to create a viewpoint specific sentiment associated with the overall sentiment encompasses the user manually applies the head nouns against the sentiment using arithmetical operations between matches. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 28: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually analyzing the sentiment based on the social media category and parsing the text using natural language terms. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 29:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the system is further caused to store the initial sentiment set as values in a database of the system as a multi-dimensional array.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer.  Accordingly, the claim is not patent eligible.
Claim 30:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the system is further caused to apply a full text search query handler for filtering subsets of data in the multi-dimensional array of the database.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a search query handler in the database amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 31:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually specifying or choosing specific head nouns as reference points for the viewpoints in the analysis. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.

Claims 8, 9, 12, 14, 16, 19-20 are rejected for the same reasons as the above claims.  Specifically, claims 8-9, 12 are rejected based on claims 1-2, 5, respectively, and claims 14, 16, 19-20 are rejected based on claims 1-2, 5, 1, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 14, 20-22, 24, 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo et al. (hereinafter Di Sciullo), U.S. Patent Application Publication 2012/0246104, in view of Dulepet et al. (hereinafter Dulepet), U.S. Patent Application Publication 2009/0119157.
Regarding Claim 1, Di Sciullo discloses a system configured to analyze sentiment, comprising: 
a transceiver configured to communicate with one or more data sources [“Common Off The Shelf (COTS) computers” ¶55]; 
a processor [“Common Off The Shelf (COTS) computers” ¶55]; and 
a memory storing computer readable instructions that, when executed by the processor [“Common Off The Shelf (COTS) computers” ¶55], cause the system to: 
obtain input data from one or more social media sources, wherein the input data contains text input having one or more expressions [“social media messages” ¶38; “Tweets” ¶12; Fig. 1]; 
analyze the input data to assign a sentiment value to the one or more expressions and create an initial sentiment set including the one or more expressions and the associated sentiment value [“Sentiment Calculator” ¶144; “derives the sentiment associated to entities” ¶146; ¶74; Fig. 1], wherein the sentiment value includes a score and polarity assigned to each of the one or more expressions [“polarity and strength” ¶12]; 
create a context set including a head noun structure, having a plurality of head nouns [“a relational table relating entities in knowledge domains” ¶184; Fig. 1], wherein the head noun structure is formed as a hierarchical structure using a relational table having two or more axes [“a relational table relating entities in knowledge domains” ¶184], wherein each axis of the relational table of the head noun structure includes a root term, a dependent term, and an indication of relationship between the root term and the dependent term [“a relational table relating entities in knowledge domains” ¶184]; 
match the one or more expressions in the initial sentiment set to the plurality of head nouns in the head noun structure of the contest set [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1]; 
apply the head noun structure against the initial sentiment set [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1; ¶74; “relational database including knowledge of the world information and a set of inference rules.” ¶193];
applying the head noun structure against the initial sentiment set includes: 
modifying, using a mathematical modifier, the score and polarity of a first sentiment value based on a first indication of relationship between a first root term and a first dependent term in the head noun structure [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1; ¶74; “relational database including knowledge of the world information and a set of inference rules.” ¶193], and
modifying, using the mathematical modifier, the score and polarity of a second sentiment value based on a second indication of relationship between a second root term and a second dependent term in the head noun structure [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1; ¶74; “relational database including knowledge of the world information and a set of inference rules.” ¶193];
generate a resultant sentiment set for providing a description of an overall sentiment based on the modified score and polarity associated with the first sentiment value or the second sentiment value [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “yields accurate sentiment” ¶194]; and 
generate a user interface including report data containing, at least, the resultant sentiment set [“a graphical user interface 30 displaying the values generated by the sentiment calculator “ ¶37; Fig. 2, 6].
However, while Di Sciullo does discloses acquiring social media data from the internet [“the ingest component 11 consumes, acquires or gathers a wide range of social media messages 12 and immediately filters the messages as will be explained below in greater detail. The ingest component 11 is a data acquisition module. The ingest component 11 allows the system 10 to automatically import raw social media messages, for example, tweets from Twitter or other social media sites” ¶38], Di Sciullo fails to explicitly disclose by using a plurality of spiders to trawl the one or more social media sources, and
wherein the modified score and polarity are reflective of a first viewpoint of a first entity for which the analysis is performed and 
wherein the modified score and polarity are reflective of a second viewpoint of a second entity for which the analysis is performed.
Dulepet discloses by using a plurality of spiders to trawl the one or more social media sources [“crawling the Web” ¶4; “searching web documents” ¶8; “electronically search or analyze web-based document” ¶17], and
wherein the modified score and polarity are reflective of a first viewpoint of a first entity for which the analysis is performed [“view the data from different perspectives” ¶50; Fig. 6]; and 
wherein the modified score and polarity are reflective of a second viewpoint of a second entity for which the analysis is performed [“view the data from different perspectives” ¶50; Fig. 6].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo and Dulepet before him at the time of invention, to modify the system of sentiment analysis of Di Sciullo to incorporate the varying sentiments based on viewpoints of Dulepet.
Given the advantage of increasing sentiment analysis accuracy by incorporating various sentiment towards the same object, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8 is rejected on the same grounds as claim 1.
Claim 14 is rejected on the same grounds as claim 1.
Claim 20 is rejected on the same grounds as claim 1.

Regarding Claim 21, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the first analyzer uses a parts-of-speech tagger to identify words which match a defined set of rules for detecting initial sentiment for the initial sentiment set, wherein the initial sentiment is without viewpoint [“Sentiment calculations in accordance with the present invention require that a Part of Speech (POS) Tagger 33 assign lexical categories to each of the filtered social media messages as they are broken into a stream of text, words, phrases, symbols, or other meaningful elements called tokens, that is, tokenized messages.” ¶43].

Regarding Claim 22, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the input data is obtained for a first social media source and the first analyzer includes a first analyzer type selected based on the input data obtained from the first social media source [“using social media for real-time event driven trading of equities, commodities and other traded assets” ¶3; “The sentiment calculator 22 and inference engine 24 apply information from databases 26, 28 respectively relating to the knowledge of the stock market world and the knowledge of the world” ¶38].

Regarding Claim 24, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the head noun structure resolves a value-to-sentiment of each member of the initial sentiment set by applying a fixed point of reference defining how initial sentiment elements are to be calculated to produce the resultant sentiment set [“if gas oil (at the pump) is inferior to $3 then the sentiment value is positive, +2, if the gas oil is superior to $3 then the sentiment value is negative, -2. This real world knowledge varies according to time and place” ¶186; Note: Specification indicates in paragraph 31 that a “fixed point of reference” is a head noun.  Accordingly in the cited example, the noun “gas” is used as the point of reference; “derives the sentiment value per asset based on the sentiment value of the event they are part of” ¶193; Note: The event can also be interpreted as a point of reference].

Regarding Claim 26, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the first analyzer analyzes the input data using a sentiment analyzer type, from a plurality of sentiment analyzer types, and the sentiment analyzer type is associated with a social media source from the one or more social media sources [“using social media for real-time event driven trading of equities, commodities and other traded assets” ¶3; “The sentiment calculator 22 and inference engine 24 apply information from databases 26, 28 respectively relating to the knowledge of the stock market world and the knowledge of the world” ¶38].

Regarding Claim 27, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the head noun structure is applied against the initial sentiment set using arithmetical operations between the matched one or more expressions and the plurality of head nouns in the head noun structure to create a viewpoint specific sentiment associated with the overall sentiment [“These numbers will be added in the processing of messages” ¶74].

Regarding Claim 28, Di Sciullo and Dulepet disclose the system of claim 1.  Di Sciullo further discloses wherein the system is further caused to: 
select a sentiment analyzer type based on a social media category associated with a social media source from the one or more social media sources [“using social media for real-time event driven trading of equities, commodities and other traded assets” ¶3; “stock specific sentiment terminology” ¶38; “The sentiment calculator 22 and inference engine 24 apply information from databases 26, 28 respectively relating to the knowledge of the stock market world and the knowledge of the world” ¶38]; and 
parse the input data using a natural language parser and language rules [“employs natural language processing in evaluating social media interactions” ¶36].

Claims 2, 9, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Dulepet, further in view of Friedkin et al. (hereinafter Friendkin), Attitude Change, Affect Control, and Expectation States in the Formation of Influence Networks.
Regarding Claim 2, Di Sciullo and Dulepet disclose the system of claim 1.
However, Di Sciullo fails to explicitly disclose wherein the first value based on the first viewpoint is positive relative to the first entity, and the second value based on the second viewpoint is negative relative to the second entity.
Friedkin discloses wherein the first value based on the first viewpoint is positive relative to the first entity, and the second value based on the second viewpoint is negative relative to the second entity [“different sentiments towards the same object” pg. 6, lines 3-4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, and Friedkin before him at the time of invention, to modify the combination to incorporate the varying sentiments based on viewpoints of Friedkin.
Given the advantage of increasing sentiment analysis accuracy by incorporating heterogeneous sentiment towards the same object, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9 is rejected on the same grounds as claim 2.
Claim 16 is rejected on the same grounds as claim 2.

Claims 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Dulepet, further in view of Nance et al. (hereinafter Nance), U.S. Patent Application Publication 2008/0243780.
Regarding Claim 5, Di Sciullo and Dulepet disclose the system of claim 1.
However, while Di Sciullo discloses adjusting sentiment, Di Sciullo fails to explicitly disclose wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns.
Nance discloses wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns [“Stage 504 adjusts phrase weights based on the user interests and non-interests. For example, the open profile processor 160 and/or the sentiment detection processor 164 can increase or decrease phrase weights based on the user interests and non-interests, respectively.” ¶64].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, and Nance before him at the time of invention, to modify the combination to incorporate the sentiment biasing of Nance.
Given the advantage of adjusting sentiment based on users to achieve personalize accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 12 and 19 are rejected on the same grounds as claim 5.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Dulepet, further in view of Heerschop et al. (hereinafter Heerschop), Polarity Analysis of Texts using Discourse Structure.
Regarding Claim 25, Di Sciullo and Dulepet disclose the system of claim 1.
However, Di Sciullo fails to explicitly disclose wherein the overall sentiment is represented as a floating point value indicating one of a plurality of values in a range of resultant sentiment.
Heerschop discloses wherein the overall sentiment is represented as a floating point value indicating one of a plurality of values in a range of resultant sentiment [“A floating point number representing the sentiment score of document” pg. 1064, Algorithm 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, and Heerschop before him at the time of invention, to modify the combination to incorporate a floating point value for the overall sentiment.
Given the advantage of providing a normalized resultant sentiment between -1.0 and 1.0, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Dulepet, further in view of O’Neil, U.S. Patent Application Publication 2011/0246179.
Regarding Claim 29, Di Sciullo and Dulepet disclose the system of claim 28.
However, Di Sciullo fails to explicitly disclose wherein the system is further caused to store the initial sentiment set as values in a database of the system as a multi-dimensional array.
O’Neil discloses wherein the system is further caused to store the initial sentiment set as values in a database of the system as a multi-dimensional array [“The data associating the assigned sentiment value with the entity may include a first ordered array of tokens from the document and data, for each entity, defining boundaries of the entity in the first ordered array, and a second ordered array of filtered sentiment values, wherein the order of the filtered sentiment values corresponds to the order of the tokens so as to associate the filtered sentiment values with the tokens.” ¶; Fig. 1A, 1B, 1C].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, and O’Neil before him at the time of invention, to modify the combination to incorporate the multi-dimensional array data storage of O’Neil.
Given the advantage of organized storage of data for ease of future use, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo, Dulepet, and O’Neil, further in view of Nye, U.S. Patent 7,613,687.
Regarding Claim 30, Di Sciullo and Dulepet disclose the system of claim 29.
However, Di Sciullo fails to explicitly disclose wherein the system is further caused to apply a full text search query handler for filtering subsets of data in the multi-dimensional array of the database.
Nye discloses wherein the system is further caused to apply a full text search query handler for filtering subsets of data in the multi-dimensional array of the database [“a web-based search using a full text-indexed local search engine in accordance with the present invention is illustrated. When a user wishes to initiate a search, a query is entered into the full text-indexed search engine at 310. Once the query has been initiated, the search engine performs a full text index search of available web pages at 320” col. 10, lines 26-31; “wherein the full text indexed search engine further includes: a search handler being responsive to a user search query” Claim 25].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, O’Neil, and Nye before him at the time of invention, to modify the combination to incorporate full text search query handler of Nye.
Given the advantage of full text searching allowing use of comprehensive database which would allow increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Dulepet, further in view of Cai et al. (hereinafter Cai), U.S. Patent Application Publication 2011/0231448.
Regarding Claim 31, Di Sciullo and Dulepet disclose the system of claim 1.
However, Di Sciullo fails to explicitly disclose wherein one or more head nouns in the head noun structure are specified in a user query as reference points for viewpoint based sentiment analysis.
Cai discloses wherein one or more head nouns in the head noun structure are specified in a user query as reference points for viewpoint based sentiment analysis [“Another aspect of the present disclosure provides a device for retrieving opinions having impact relations, including a retrieval unit which retrieves, in response to a query received from outside, the opinions having the impact relations with an object of the query in a database, where the object of the query has sentiment orientation based impact relations with the opinions where impacted opinions are implicit opinions” ¶8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Dulepet, and Cai before him at the time of invention, to modify the combination to incorporate user query for reference points of Cai.
Given the advantage of viewpoint sentiment for more accurate analysis, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims are directed to advancements in computer functionality because they can, for example, improve the manner in which sentiment analysis systems analyze various social media for sentiment, which would provide a practical application.  Applicant also argues that the claims recite significantly more than the abstract idea.  Examiner disagrees for at least the following reasons.
First, the advancements are not to the computer functionality.  The advancements are to the abstract idea of sentiment analysis using context specific sentiment.  Applicant repeatedly refers to “features” which provide the practical application (and the significantly more).  However, it is the additional elements which are viewed to provide either (or both) the practical application and significantly more.  The additional elements in the instant claims are: a transceiver, a processor, a memory, and an analyzer which are generic computer elements; and an obtaining data step (using spiders) and generating a user interface which are extra-solution activity.  These additional elements do not, separately or combined, provide a practical application (nor significantly more).
Applicant asserts that the claims in questions are similar to Example 40 of the SME of 1/7/2019.  This comparison is incorrect.  The improvement in the instant case is to the abstract idea (i.e. the sentiment analysis process) and not the actual functionality of a computer (practical application).  Furthermore, Applicant confirms this fact by stating that claim 1 “provide[s] a specific improvement over prior art systems that do not provide context based sentiment by using a context set against initial sentiment to generate a viewpoint relevant sentiment set” on the top of page 20 of Remarks.  A practical application is found in the additional elements of a claim, not the abstract idea.  These additional elements must integrate the abstract idea into the practical application.
Turning to Example 40, the claim recites a combination of additional elements including collecting specific network traffic data, comparing the collected data to a threshold, and collecting additional traffic data when exceeding that threshold. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems wherein the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition.  Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).  To the contrary, the instant claims lacks this integration into a practical application.  The additional elements of a transceiver, a processor, and a memory are generic computer components.  These additional elements are merely tools used to perform the sentiment analysis in a computer environment.  The additional elements of obtaining data using spiders and generating a user interface are mere extra-solution activity.  These additional elements are merely tools used to perform data input and data output.
Second, for significantly more, Applicant asserts on page 21 of Remarks that the claimed sentiment analysis approach using viewpoints improves upon sentiment analysis.  Similar to the analysis under 2A prong 2 (practical application) above, the additional elements must incorporate the abstract idea into something significantly more.  As outlined above in the rejection, the additional elements consist of generic computer components or additional elements that are well-understood, routine, and conventional.  For the generic computer components, merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP 2106.05(a).  For the well-understood, routine, and conventional elements, Berkheimer references were provided.
Accordingly, the 35 U.S.C. 101 rejections are maintained.
Regarding the prior art rejections, Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123